DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 6/29/2021 is acknowledged.
Claims 16 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2021. The Examiner notes that the Applicant indicated claims 11-30 read upon the elected species; however after further review by the Examiner it has been determined that claims 16 and 27-30  do not read upon the elected species 1 (shown in Figure 3). The output shafts 7 and 10 are coaxial with each other (Figure 3 is identified as a cross-section, so since the output shafts are in the same plane (cross-section) and share the same axis of rotation they must be coaxial and thus cannot be offset parallel to each other) and thus are not offset parallel to each other as required by the claims.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second bevel gear transmissions coupled to the first and second input shafts when the axes of rotation of the output shafts intersect each other, and the first and second bevel gear transmissions coupled to the first and second input shafts when the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “askew” in claim 11 is used but its intended meaning cannot be ascertained when reading the claims in light of the specification. Paragraph [0004] of the PGPublication states “the output shafts are offset from the input shafts, in particular askew relative to them, i.e., arranged parallel to and spaced apart from them”; while paragraph [0010] states that “an askew arrangement of the output shafts may be implemented with respect to each other. This means an arrangement of the output shafts such that their axes of rotation neither intersect nor are arranged parallel to each other.” Thus, paragraphs [0004] and [0010] use the term askew in contradictory ways. Paragraph [0004] requires, inter alia, askew to mean parallel, while paragraph [0010] requires, inter alia, askew to mean not parallel. Clearly both cannot be true at the same time. The term is indefinite because the specification does not clearly redefine the term, and because the specification provides contradictory definitions of the term. For the purposes of further examination on the merits, the term “askew” in the claims will be understood to mean its ordinary and customary definition which is the definition found in paragraph [0010] - axes which neither intersect nor are arranged parallel to each other. Appropriate correction is required.
Claims 14, 22, and 23 recites the limitations "the first radial bearing", “the second radial bearing”, “one of the radial bearings”, and “the other one of the radial bearings”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these claims were 
Claim 18 recites the limitation "the bevel gear of the first bevel-gear transmission" and “the bevel gear of the second bevel-gear transmission”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these claims were meant to depend upon a different claim, such as upon claim 13, which does claim “a first bevel gear” and “a second bevel gear”. 
Claim 20 recites the limitation "the bearing element".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these claims were meant to depend upon a different claim, such as upon claim 18 which does claim “a bearing element”.
Claims 19 and 20 recite the limitation "the first bearing projection” and “the second bearing projection”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these claims were meant to depend upon a different claim, such as upon claim 18 which does claim “a first bearing projection and a second bearing projection”.
Regarding claim 17, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 and 17-26, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Drumm (US 1,771,487).
Drumm discloses:
Re claim 11
A final drive for a motor vehicle, comprising:
a first input shaft (d), a second input shaft (h), a first output shaft (e) and a second output shaft (j), wherein the first input shaft is permanently coupled to the first output shaft by a first bevel-gear transmission (d1, e1) and the second input shaft is permanently coupled to the second output shaft by a second bevel-gear transmission (h1, j1), wherein the first input shaft and the second input shaft are coaxial to each other (See Figure) and the first output shaft and the second output shaft extend from the respective bevel-gear transmission in opposite directions (Figure), wherein axes of rotation of the output shafts intersect each other or are arranged parallel or askew to each other (Figure).
Re claim 12. The final drive as claimed in claim 11, wherein an axial plane incorporates the axes of rotation of the input shafts (Figure) and a plane perpendicular to the axial plane is provided as a plane of symmetry for the axes of rotation of the output shafts at least when seen in section, and/or that the axes of rotation of the two input shafts and the axes of rotation of the two output shafts lie within the axial plane (Figure, axes are in same plane).
Re claim 13. The final drive as claimed in claim 11, wherein a first bevel gear of the first bevel-gear transmission rigidly connected to the first output shaft and/or a second bevel gear of the second 
Re claim 14. The final drive as claimed in claim 11, wherein the first radial bearing and the second radial bearing are arranged in a tandem arrangement or a face-to-face arrangement (f, I’, k each have at least two rows and so may be considered face-to-face arrangement), or that one of the radial bearings is formed as a fixed bearing and the other one of the radial bearings is formed as a movable bearing.
Re claim 15. The final drive as claimed in claim 11, wherein, when seen in cross-section with respect to the axes of rotation of the input shafts, the output shafts are arranged symmetrically at an angle to a central plane incorporating the axes of rotation of the input shafts (Figure, each output shaft (j, e) are angled at the same angle to a central plane incorporating axes of rotation of input shafts (d, h) and so may be considered symmetrical).
Re claim 17. The final drive as claimed in claim 11, wherein the axes of rotation of the output shafts are each arranged at an angle, in particular at an angle in opposite directions, to the axes of rotation of the input shafts. (See Figure)
Re claim 18. The final drive as claimed in claim 11, wherein a bearing element (m) is arranged within the drive housing (C1/L9), having a first bearing projection (k, right side of m in Figure) and a second bearing projection (k, left side of m in Figure), wherein the bevel gear (e’) of the first bevel-gear transmission (e’, d’) is supported on the first bearing projection and the bevel gear (j’) of the second bevel-gear transmission (j’ h’) is supported on the second bearing projection.
Re claim 19. The final drive as claimed in claim 11, wherein the first bearing projection and/or the second bearing projection is/are coaxial with the respective output shaft. (See Figure and see rejection of claim 18 hereinabove)
Re claim 20. The final drive as claimed in claim 11, wherein the first bearing projection and the second bearing projection (see Figure and see rejection of claim 18 hereinabove) extend from a central pin (middle portion of m as seen in Figure) of the bearing element and are each arranged at an angle thereto (projections are perpendicular to central pin portion of m in Figure).
Re claim 21. The final drive as claimed in claim 12, wherein a first bevel gear of the first bevel-gear transmission rigidly connected to the first output shaft and/or a second bevel gear of the second bevel-gear transmission rigidly connected to the second output shaft is/are each supported by means of a first radial bearing and a second radial bearing within a drive housing of the final drive. (See rejection of claim 13 hereinabove)
Re claim 22. The final drive as claimed in claim 12, wherein the first radial bearing and the second radial bearing are arranged in a tandem arrangement or a face-to-face arrangement, or that one of the radial bearings is formed as a fixed bearing and the other one of the radial bearings is formed as a movable bearing. (See rejection of claim 14 hereinabove)
Re claim 23. The final drive as claimed in claim 13, wherein the first radial bearing and the second radial bearing are arranged in a tandem arrangement or a face-to-face arrangement, or that one of the radial bearings is formed as a fixed bearing and the other one of the radial bearings is formed as a movable bearing. (See rejection of claim 14 hereinabove)
Re claim 24. The final drive as claimed in claim 12, wherein, when seen in cross-section with respect to the axes of rotation of the input shafts, the output shafts are arranged symmetrically at an angle to a central plane incorporating the axes of rotation of the input shafts. (See rejection of claim 15 hereinabove)
Re claim 25. The final drive as claimed in claim 13, wherein, when seen in cross-section with respect to the axes of rotation of the input shafts, the output shafts are arranged symmetrically at an 
Re claim 26. The final drive as claimed in claim 14, wherein, when seen in cross-section with respect to the axes of rotation of the input shafts, the output shafts are arranged symmetrically at an angle to a central plane incorporating the axes of rotation of the input shafts. (See rejection of claim 15 hereinabove)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658